UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2015 Item 1: Schedule of Investments Vanguard Windsor Fund Schedule of Investments As of January 31, 2015 Market Value Shares ($000) Common Stocks (97.3%) 1 Consumer Discretionary (11.7%) Lennar Corp. Class A 5,235,990 235,148 Lowe's Cos. Inc. 3,469,600 235,100 Newell Rubbermaid Inc. 6,283,700 231,680 Delphi Automotive plc 2,543,400 174,808 Ralph Lauren Corp. Class A 951,900 158,863 TJX Cos. Inc. 2,220,800 146,440 * Toll Brothers Inc. 3,857,000 133,529 Ford Motor Co. 8,820,900 129,755 * TRW Automotive Holdings Corp. 1,020,000 105,233 Omnicom Group Inc. 1,396,905 101,695 Staples Inc. 5,025,771 85,689 * News Corp. Class A 4,426,075 65,904 Comcast Corp. 1,044,600 55,259 Interpublic Group of Cos. Inc. 2,732,025 54,477 DR Horton Inc. 2,196,800 53,866 Nordstrom Inc. 548,300 41,781 Kohl's Corp. 479,725 28,649 * News Corp. Class B 1,469,052 21,213 Consumer Staples (4.4%) CVS Health Corp. 1,850,500 181,645 BRF SA ADR 7,165,000 169,954 Ingredion Inc. 2,077,317 167,515 Wal-Mart Stores Inc. 1,321,900 112,335 Kellogg Co. 1,198,425 78,593 Japan Tobacco Inc. 2,673,900 72,828 Energy (10.6%) Baker Hughes Inc. 3,532,050 204,824 Pioneer Natural Resources Co. 1,254,200 188,795 BP plc ADR 4,856,800 188,589 Royal Dutch Shell plc ADR 3,067,206 188,480 Exxon Mobil Corp. 1,552,175 135,691 * Southwestern Energy Co. 5,461,600 135,393 Canadian Natural Resources Ltd. 4,593,700 132,942 Cameco Corp. 8,344,000 116,983 * Cobalt International Energy Inc. 11,655,268 106,296 Valero Energy Corp. 1,710,400 90,446 Halliburton Co. 2,176,900 87,054 * Concho Resources Inc. 763,600 84,645 Anadarko Petroleum Corp. 937,000 76,600 National Oilwell Varco Inc. 1,284,200 69,899 Murphy Oil Corp. 826,350 37,111 Apache Corp. 528,575 33,073 Financials (26.6%) American International Group Inc. 7,212,800 352,490 Citigroup Inc. 7,146,075 335,508 MetLife Inc. 7,116,725 330,928 Wells Fargo & Co. 6,137,850 318,677 Ameriprise Financial Inc. 2,320,300 289,898 XL Group plc Class A 6,664,825 229,870 Bank of America Corp. 14,865,900 225,218 Principal Financial Group Inc. 4,549,100 213,489 Unum Group 6,771,700 210,329 Weyerhaeuser Co. 5,771,500 206,908 PNC Financial Services Group Inc. 2,070,250 175,019 SL Green Realty Corp. 1,312,400 165,362 Public Storage 781,200 156,896 JPMorgan Chase & Co. 2,330,400 126,727 Zions Bancorporation 4,609,244 110,438 Goldman Sachs Group Inc. 638,050 110,006 State Street Corp. 1,527,775 109,251 Voya Financial Inc. 2,725,700 106,330 * UBS Group AG 6,067,175 101,200 Morgan Stanley 2,982,366 100,834 Julius Baer Group Ltd. 2,447,371 99,569 Axis Capital Holdings Ltd. 1,602,221 81,553 Willis Group Holdings plc 1,261,950 54,642 * Progressive Corp. 2,074,375 53,830 Hartford Financial Services Group Inc. 1,382,425 53,776 Franklin Resources Inc. 998,525 51,454 Bank of Nova Scotia 1,026,500 49,326 Citizens Financial Group Inc. 2,062,250 49,288 Comerica Inc. 1,132,600 47,003 KeyCorp 3,482,075 45,232 Regions Financial Corp. 4,739,400 41,233 Fifth Third Bancorp 2,283,800 39,510 Invesco Ltd. 695,225 25,536 * Genworth Financial Inc. Class A 2,832,750 19,773 Intercontinental Exchange Inc. 88,800 18,269 Health Care (14.9%) Bristol-Myers Squibb Co. 6,358,200 383,209 Aetna Inc. 3,470,556 318,666 * Medtronic plc 3,912,244 279,334 AstraZeneca plc ADR 2,974,000 211,273 Merck & Co. Inc. 3,238,500 195,217 UnitedHealth Group Inc. 1,436,800 152,660 Cigna Corp. 1,133,675 121,110 Abbott Laboratories 2,532,575 113,358 Eli Lilly & Co. 1,547,800 111,442 Johnson & Johnson 1,018,700 102,013 Teva Pharmaceutical Industries Ltd. ADR 1,485,500 84,466 Amgen Inc. 530,900 80,835 * Mylan Inc. 1,446,000 76,855 McKesson Corp. 350,200 74,470 * Express Scripts Holding Co. 881,000 71,105 Sanofi 770,650 71,008 Pfizer Inc. 1,770,875 55,340 Baxter International Inc. 740,613 52,072 Becton Dickinson and Co. 370,100 51,103 * Laboratory Corp. of America Holdings 251,775 28,899 Industrials (8.0%) Eaton Corp. plc 4,163,200 262,656 Raytheon Co. 1,836,100 183,702 * Sensata Technologies Holding NV 3,349,200 165,183 Parker-Hannifin Corp. 1,079,850 125,759 Honeywell International Inc. 1,278,300 124,967 Norfolk Southern Corp. 1,191,700 121,518 American Airlines Group Inc. 2,429,300 119,230 Stanley Black & Decker Inc. 1,137,175 106,496 Masco Corp. 3,732,548 92,717 Rexel SA 4,021,074 75,129 L-3 Communications Holdings Inc. 211,050 25,984 Information Technology (16.7%) * NXP Semiconductors NV 4,118,400 326,754 Cisco Systems Inc. 9,662,825 254,760 Avago Technologies Ltd. Class A 2,247,200 231,192 * Arrow Electronics Inc. 4,190,050 230,620 Lam Research Corp. 2,899,200 221,615 Hewlett-Packard Co. 5,372,675 194,115 * Check Point Software Technologies Ltd. 2,258,300 174,273 Apple Inc. 1,304,800 152,870 SanDisk Corp. 2,001,600 151,941 Oracle Corp. 3,368,700 141,115 Skyworks Solutions Inc. 1,381,400 114,725 Accenture plc Class A 1,237,300 103,970 * Cognizant Technology Solutions Corp. Class A 1,882,600 101,905 Intel Corp. 3,012,125 99,521 Corning Inc. 4,130,925 98,192 Microsoft Corp. 2,232,000 90,173 * Google Inc. Class A 137,300 73,806 Western Digital Corp. 706,900 68,732 Analog Devices Inc. 1,159,000 60,390 TE Connectivity Ltd. 865,010 57,428 Materials (2.9%) Celanese Corp. Class A 2,827,500 152,006 Huntsman Corp. 5,902,700 129,623 Methanex Corp. 2,878,700 126,951 Reliance Steel & Aluminum Co. 1,870,400 97,953 Other (0.3%) 2 Vanguard Value ETF 703,525 57,007 Utilities (1.2%) PG&E Corp. 1,856,300 109,169 Entergy Corp. 1,220,823 106,834 Total Common Stocks (Cost $13,693,524) Coupon Temporary Cash Investments (3.0%) 1 Money Market Fund (1.6%) 3 Vanguard Market Liquidity Fund 0.133% 284,991,908 284,992 Face Maturity Amount Date ($000) Repurchase Agreement (0.8%) Bank of America Securities, LLC (Dated 1/30/15, Repurchase Value $133,401,000,collateralized by Federal National Mortgage Assn. 2.332%-4.670%, 11/1/19-11/1/44, and Federal Home Loan Mortgage Corp. 2.479%-3.500%, 5/1/27- 11/1/44, with a value of $136,068,000) 0.060% 2/2/15 133,400 133,400 U.S. Government and Agency Obligations (0.6%) 4,5 Fannie Mae Discount Notes 0.140% 7/8/15 5,000 4,997 5,6 Federal Home Loan Bank Discount Notes 0.080%-0.125% 2/20/15 46,106 46,104 5,6 Federal Home Loan Bank Discount Notes 0.090% 3/18/15 5,000 5,000 6 Federal Home Loan Bank Discount Notes 0.087% 3/25/15 50,000 50,000 Total Temporary Cash Investments (Cost $524,485) Total Investments (100.3%) (Cost $14,218,009) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.4% and 1.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $8,397,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S.
